Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This Office Action is responsive to Applicant’s Remarks/Amendment received on 3/1/2021, in which, claims 1, 7, 12 are amended, claim 2 was previously cancelled,  claims 1, 3-12 are pending.  Claims 1, 7 and 12 are independent claims. Claims 1, 3-12 are rejected.

Summary of claims

3.	Claims 1, 3-12 are pending, 
	Claims 1, 7, 12 are amended,
	Claim 2 was previously cancelled,
	Claims 1, 7 and 12 are independent claims,
	Claims 1, 3-12 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 3/1/2021, with respect to the rejection(s) of claim(s) 1, 3-12 under 103 have been fully considered and are not persuasive in view of new rejection ground(s).  
Since Applicant amended claims, Examiner respectfully withdraws rejection under USC 112 (b) on claims 1, 7 and 12.
		 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 3-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyo Saito (US Publication 20190096061 A1, hereinafter Saito), and in view of .
As for independent claim 1, Saito discloses: An image display system (Abstract, a medical image diagnosis apparatus) comprising: an external device which stores a medical image ([0056], the memory stores projection data and reconstructed image data; [0141], the medical image data may be stored in an image storage server or the like connected to a communication network that the medical image diagnosis apparatus can be connected to); and a display terminal which displays the medical image ([0177], a radiological information system) on a display screen of a touch panel ([0182], a touch panel displayed on the display), wherein the display terminal has, on the display screen, an image display area for display of the medical image and a related examination list display area for display of a related examination list which is a list for selectin of the medical image of the related examination ([0078], when the operator selects the medical image data of a plurality of time phases as a reference to generated the display information, the examination list of the subject is displayed on the display, and selecting the medical images from a plurality of studies or series; also see Lalena), contents of a plurality of related examinations in the related examination list are chronologically displayed ([0079], [0155], the processing circuit arranges the medical images in chronological order using the image acquisition function, the processing circuit also adjusts the positions of the medical images) in order of date (See Lalena).
Further, Saito discloses selecting the medical images from a plurality of studies or series ([0078]) but does not clearly disclose selecting the medical image from a related an image display area for display of the medical image and a related examination list display area for display of a related examination list which is a list for selection of the medical image of the related examination (Fig. 4B and [0057], a prior image selection screen 440 can include an ordered list 444 of available prior images, a prior thumbnail 446 displayed for a corresponding selected prior image 447 in the list 444), contents of a plurality of related examinations in the related examination list are chronologically displayed in order of date ([0061], the ordered list 444 of prior images can be labeled with the date/time of the image and shorted by characteristics such as reverse-chronological order (e.g., starting with most recent time)).
Saito and Lalena are in analogous art because they are in the same field of endeavor, processing and displaying medical images based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Saito using the teachings of Lalena to expressly include a chronological ordered (ordered by date/time) list of available prior images to select. The motivation is to enhance Saito’s function to allow user to select medical images from an ordered list.
Lalena discloses using a scrollbar to view and select a thumbnail list (Fig. 4A and [0061]) but does not clearly disclose using a scrolling operation to view and select a thumbnail display of the medical image, in another analogous art of medical images display system, Lane expressly discloses: a thumbnail display of the medical image for the related examination is changed by utilizing a scrolling operation performed to be related examination list (Fig. 7 and [0045], trend graph may be 
Saito and Lane are in analogous art because they are in the same field of endeavor, processing and displaying medical images based on user input. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Saito using the teachings of Lane to expressly include using scrolling operation to browser thumbnail images displayed in the list. The motivation is to enhance Saito’s function to allow user to easily view and select medical images from an ordered list.

claim 2       cancelled As for dependent claim 3, the rejection of claim 1 is incorporated.  Saito further discloses: the listed contents of the related examinations are displayed in different display manners of characters based on when the related examinations are performed ([0078], when the operator selects the medical image data of a plurality of time phases as a reference to generated the display information, the examination list of the subject is displayed on the display, the medical images can be selected in any manner, for example, the medical images may be selected with respect to each study (examination), with respect to each series in one study, or the medical images may be selected from those of a specific series; [0069], the display control function processes the display information in various display modes according to the conditions set by the operator). accompanying information of the medical image is displayed along with the medical image in the image display area, and a display manner of a character showing the accompanying information and the display manners of the characters expressing the contents of the related examinations are set to be same based on when the related examinations are performed ([0078], when the operator selects the medical image data of a plurality of time phases as a reference to generated the display information, the examination list of the subject is displayed on the display, the medical images can be selected in any manner, for example, the medical images may be selected with respect to each study (examination), with respect to each series in one study, or the medical images may be selected from those of a specific series). As for dependent claim 5, the rejection of claim 1 is incorporated.  Saito further discloses: for the listed contents of the related examinations, an indicator showing a temporal anteroposterior relation is displayed based on when the related examinations are performed (Saito: [0067], the display information generating function generates a histogram using image data of a plurality of time phases; [0074], the operator selects medical image data of a plurality of time phases as a reference to generate the display information; [0078], when the operator selects the medical image data of a plurality of time phases as a reference to generated the display information, the examination list of the subject is displayed on the display). 



As for dependent claim 8, the rejection of claim 1 is incorporated.  Saito-Lalena further discloses: the contents of the plurality of related examinations in the related examination list are displayed in order of examination date (Saito: [0078], Lalena: Fig. 4B and [0057]-[0058], a prior image selection screen 440 can include an ordered list 444 of available prior images that display in the order of date and time).

As for dependent claim 9, the rejection of claim 1 is incorporated.  Lalena further discloses: the related examination list is displayed such that a part of the contents of the related examination is listed (Lalena: Fig. 4B, a prior image selection screen 440).

As for dependent claim 10, the rejection of claim 1 is incorporated.  Lalena further discloses: thumbnail images in the thumbnail display area are changed in conjunction with an updating of related examinations in the related examination list display area (Lalena: Fig. 4B and [0057], a prior thumbnail 446 is displayed for a corresponding selected prior image 447 in the list 444).

As for dependent claim 11, the rejection of claim 1 is incorporated.  Saito further discloses: the layout of image display area is changed when a terminal which is more compact than the touch panel is used (Saito: [0115], the layout on the display 

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito and Lalena and Lane as applied on claim 1, and further in view of Murray Reicher et al (US Publication 20170038951 A1, hereinafter Reicher).

As for dependent claim 6, Saito discloses contents are displayed according to examination (study) type, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize that in Saito, the listed contents may be sorted based on study/examination type; in addition, in another analogous art of processing medical images, Reicher expressly discloses: wherein the listed contents of the related examinations are sorted based on a type of a modality or an examined site ([319], [0365], [0377], [0394], certain types of images are to be sorted based on certain attributes of those images).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171